Name: Council Regulation (EEC) No 1954/80 of 22 July 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro-silicon falling within subheading 73.02 C of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7. 80 Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1954/80 of 22 July 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro silicon falling within subheading 73.02 C of the Common Customs Tariff within subheading 73.02 C of the Common Customs Tariff is hereby increased by 5 600 tonnes from 5 500 tonnes to 11 100 tonnes. Article 2 1 . A first instalment of the increase provided for in Article 1 , namely 5 350 tonnes, shall be allocated among the Member States as follows : (tonnes) Benelux Denmark Germany France Ireland Italy United Kingdom 606 56 2 335 125 6 1 021 1 201 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, as regards ferro-silicon falling within subheading 73.02 C of the Common Customs Tariff the European Economic Community has undertaken to open an annual duty-free tariff quota of 20 000 tonnes ; whereas this should, however, be reduced to 11 100 tonnes to take account of the traditional imports from EFTA countries which have been free of customs duty under the Agreements concluded with those countries ; whereas, by its Regulation (EEC) No 3025/79 (!), the Council has already opened and allo ­ cated among the Member States a provisional Commu ­ nity tariff quota for 1980 for this product of 5 500 tonnes ; whereas it is therefore necessary to increase this tariff quota by the amount of the difference in question, namely 5 600 tonnes ; Whereas, as far as the allocation of this volume among the Member States is concerned, only a relatively small proportion should be allocated to the Commu ­ nity reserve, the remainder being allocated among the Member States on the basis of the percentages used for the initial allocation, as set out in the said Regula ­ tion (EEC) No 3025/79, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3025/79 for ferro-silicon falling 2. The second instalment of 250 tonnes shall consti ­ tute the reserve. The reserve established by Article 2 (3) of Regulation (EEC) No 3025/79 is thus increased from 250 to 500 tonnes. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1980 . For the Council The President G. THORN ( i) OJ No L 340, 31 . 12 . 1979, p. 19 .